Title: From John Adams to Francis Dana, 18 January 1781
From: Adams, John
To: Dana, Francis



Amsterdam Jany. 18. 1781
My dear Sir

Yesterday I had the Pleasure of yours of the 7th. both the Packetts came Safe and in good order.
As to a secret Address, you may direct under Cover, A Madame La Veuve du Mr. Henry Schorn, op de Agterburg wall by de Hoogstraat Amsterdam.
It is not possible to suppress all suspicions after the Conversation you heard: but your own Coolness and Judgment, will be Sufficient without any hint from me, to be cautious of mentioning these suspicions, untill Evidence shall appear.
The Newspapers are all paid for for a year, from the time of Subscription, which was in the Spring, it is not worth while to subscribe anew for the Gazette de France, nor for more than one foreign Gazette. As I take the English Papers here at a most horrid Expence, I wish you would pay Mr. Genet and let me know the Amount. My most cordial Respects to that Gentleman, for whom I have the highest Esteem. I think you may depend upon his Friendship and Sincerity. My Respects also to Dr. Folke, and thanks for the Newspaper. I have conceived a great Esteem for that young Gentleman. Mr. Edwards is gone to France, I shall get published the Contents of his Newspaper.
This Nation can hardly yet believe that the English are or will be at War with them. Instead of depending upon themselves they now look up to Russia and the northern Powers. If these Should fail them, which I think however they cannot, I know not what would be the Consequence.
But I shall never get a single Ducat, untill it is decided, whether the neutral Union will support the Republick. Every Party and Every Man almost is afraid to do the least thing, that England can complain of and make a noise about, least the Blame of involving the Country in War should be thrown upon them. What I shall do I know not. Congress draws upon me, but I shall have no Resource, but from Dr. Franklin to pay a Farthing. If that fails me, I am undone. I wish our Countrymen would assume Courage enough, to augment the Taxes upon them selves, and reduce the needless Expences, so as to do without succours which are unattainable.
At least I think nothing will ever be done here, untill a Party Treaty is concluded, between the two Republicks. There are a Million Jealousies, about the Escault, about Trade with the Emperors Dominions, about the succession of the Empire or rather another Election in the House of Austria &c &c &c. Individuals dare nothing in this Country, untill the Countenance of Government is given, nor in any other part of Europe. A Treaty with this Country is so great a Work that it would acquire Time, and this is said not to be the proper time to talk about it.

Affectionately yours

